Upon the merits of this appeal, it is insisted that the motion of the defendants to strike the complaint as violative of section 9457, Code of 1923, is supported by the cases of Cooper v. Cooper, 204 Ala. 183, 85 So. 468, and Cook, etc., Contracting Co. v. Bell, 177 Ala. 618, 59 So. 273.
Preliminary, however, to a consideration of this question, is that embraced in the motion of appellees to dismiss the appeal based upon the ground that there has been entered no final judgment in the cause as will support an appeal. As pertinent to this question, the judgment entry discloses only that the court sustained the motion of defendants to strike the complaint, and nothing more. This was not a final disposition of the cause. The case is not distinguishable in principle from Wise v. Spears, 200 Ala. 695, 76 So. 869, and Eslava v. Jones,79 Ala. 287. See, also, State ex rel. Wright v. Kemp, 205 Ala. 201,87 So. 836; Lathrop Lbr. Co. v. Pioneer Lbr. Co., 207 Ala. 522,93 So. 427; Martin v. Ala. Power Co., 208 Ala. 212,94 So. 76; Johnson v. Westinghouse, Church, Kerr  Co., 209 Ala. 672,96 So. 884; Clements v. Hodgens, 210 Ala. 486, 98 So. 467; Jemison v. Town of Ft. Deposit, 214 Ala. 471, 108 So. 397.
The question is a jurisdictional one, and the appeal must be dismissed.
Appeal dismissed.
SAYRE, BOULDIN, and BROWN, JJ., concur. *Page 367